Citation Nr: 1748931	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  14-20 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, including as secondary to bilateral hearing loss.

3.  Entitlement to service connection for cold injury residuals, bilateral feet.

4.  Entitlement to an increased rating in excess of 50 percent for an anxiety disorder, not otherwise specified (claimed as posttraumatic stress disorder (PTSD)).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a June 2017 rating decision of the VA RO in Los Angeles, California.  The VA Secretary created a special processing unit at the Cleveland RO tasked with expediting VA benefits claims, and the Veteran's claims were chosen to be processed by this unit.  Jurisdiction remained with the Los Angeles RO.

The Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) in August 2017.  A transcript of that hearing is of record and is located in the Veteran's Virtual VA folder.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for cold injury residuals, bilateral feet, and an increased rating in excess of 50 percent for an anxiety disorder, not otherwise specified, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACTS

1.  The Veteran's hearing loss is not related to service.

2.  The Veteran's tinnitus is related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In cases where the Veteran's service treatment records are, through no fault of his own, unavailable, a heightened duty exists to assist the Veteran in the development of the case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991); Layno v. Brown, 6 Vet. App. 465 (1994) (where the Veteran's service treatment records have been destroyed or lost, there is a duty to advise the Veteran to obtain other forms of evidence).  When service records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service records.  Washington v. Nicholson, 19 Vet. App. 362 (2005); Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Examples of such alternate evidence include the VA military files, statements from service medical personnel, "buddy" certificates or affidavits, state or local accident and police reports, employment physical examination reports, medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation, letters written during service, photographs taken during service, pharmacy prescription records, and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1, Part III, Subpart iii, Chapter 2, Section E, Topic 2, Block b.

In January 2010, the Veteran was notified that the VA would request his service treatment records from the service department and he may submit any records in his possession.  In a March 2010 notification letter, the Veteran was informed of the unavailability of his service treatment records, possibly due to the fire at the National Archives and Records Administration on July 12, 1973, and informed of any other evidence he could submit.  The Veteran responded in an April 2010 statement that he was not medically treated while stationed in Korea.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's VA treatment records with the claims file.  The Veteran was also afforded adequate VA examinations in August 2010, January 2012, and May 2017.  The examiners considered the relevant history, provided a detailed description of the conditions, and provided an extensive analysis to support the conclusions reached.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004)).

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  
38 U.S.C.A. §§ 1111, 1113 (West 2014); 38 C.F.R. § 3.304(b) (2014).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and certain chronic diseases become manifest to a degree of l0 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303(b).

Hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

A.  Hearing Loss

The Veteran contends that he was exposed to hazardous noise while in service that led to his current hearing loss.  The Veteran's service personnel records show that his military occupational specialty (MOS) was a truck driver.  During the August 2017 Board hearing, the Veteran testified that his duties also included maintaining his post's power generator during the night and he would sleep near it.  The Veteran testified that he was also a rifleman with guard duties and had been fired upon by the enemy.  The Veteran testified that the hearing in his right ear is worse than the left ear, and that as a right-handed person, he would fire his rifle from the right side.  The Veteran also explained that he was employed as a long-haul truck driver for 50 years and drove a refrigeration truck.  The Veteran stated that he did not wear hearing protection, that the noise affects your hearing, but you get used to it and can hear through the noise after about a year, that it was part of the job.  See the August 2017 Board hearing transcript.  

The Veteran's service treatment records are unavailable for review.  However, as indicated above, the Veteran stated he was not medically treated during service.  Although the Veteran's audiogram examination upon entry and discharge from service are unavailable for review, the Veteran's statement regarding his lack of treatment in service indicates there would be no record of complaints, treatment, or diagnosis of hearing loss.

The Veteran's VA treatment records from the Santa Maria VA Medical Center (VAMC) show the earliest evaluation for hearing loss was in April 2007, although the results of that evaluation are not in the treatment records.  A December 2009 audio evaluation revealed mild to moderately severe sensorineural hearing loss (SNHL) with poor word recognition scores (WRS) in the right ear, and within normal limits through 2000 Hz, mild SNHL at 3000 Hz, and moderately severe SNHL between 4000 Hz and 8000 Hz with good WRS in the left ear.  The individual dB readings for each Hz level were not included in the record.

A January 2010 VA treatment record from the Santa Maria VAMC shows that the Veteran reported that since retiring 9 years prior, he has had trouble understanding people talk, specifically his wife, who indicated that the hearing problem was getting worse.  The Veteran reported that one time a mortar explosion went off on his right side while driving a truck in Korea, but he did not have difficulties hearing or understanding voices while in service.  No other acoustic trauma was noted.

The August 2010 VA examination showed the following audiogram results:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
45
45
50
60
LEFT
15
15
15
25
70
 
The average level in the right ear was 50 dB and the average level in the left ear was 31.25 dB.  The Maryland CNC Speech Recognition testing showed a 76 percent ability in the right ear, deemed fair, and a 96 percent ability in the left ear, deemed excellent.  The VA examiner found moderate SNHL in the right ear and mild SNHL in the left ear, but this has no effect on the Veteran's usual occupation and the effect on the Veteran's daily activity is difficulty hearing conversations.

After reviewing all provided medical records, the examiner opined that while the Veteran was exposed to noise during his military service, the Veteran's hearing loss is less likely as not related to acoustic trauma suffered during military service.  The examiner noted that there were no enlistment or discharge records provided, and it is therefore impossible to determine if the Veteran had hearing loss upon entrance to or discharge from the military.  The examiner also noted that the first reported audio exam was in April 2007, approximately 53 years after the Veteran's discharge.  Furthermore, the Veteran reported having worked as a long-haul truck driver for over 50 years which involved a good amount of noise exposure.  The Veteran further reported that the hearing loss was first noted approximately 10 years ago, after retiring as a truck driver.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss.  The evidence does not show hearing loss during service and audiological results from December 2009 showed mild to moderate asymmetrical hearing loss approximately 55 years after service and approximately 10 years after retiring from truck driving.  The first documented hearing loss in the record is in April 2007, more than 53 years after service.  While the evidence shows that the Veteran has current bilateral hearing loss, as well as in-service exposure to loud and hazardous noise, the most probative evidence of record does not support that the Veteran's current hearing loss is related to his service, including the in-service noise exposure.

The Board accords great probative weight to the opinion from the August 2010 VA examiner.  With regard to the question of etiology, the examiner provided adequate rationale in determining that the Veteran's hearing loss was not related to his in-service noise exposure.  The opinion was predicated on a thorough review of the evidence from VA treatment records.  The opinion contains clear a conclusion with supporting data and reasoned medical explanations connecting the two.  Additionally, there are no medical opinions of record linking the Veteran's hearing loss to service.

The Board acknowledges the Veteran's competent contentions that his hearing loss is related to his established in-service noise exposure.  The Board does not doubt the credibility of the Veteran's reports of being exposed to noise during service as he can attest to factual matters of which he had first-hand knowledge.  Further, as noted, his reported exposure is consistent with his MOS and circumstances of service.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion as to the etiology of hearing loss diagnosed many years after service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Board accords greater weight to the examiner's opinion from August 2010 than to the Veteran's lay evidence in support.

In sum, the preponderance of the evidence is against the claim of service connection for hearing loss.  The evidence does not show in-service onset of hearing loss, SNHL to a compensable degree within a year of separation, a continuity of symptomatology since service, or a nexus between current hearing loss and in-service noise exposure.  Thus, there is no doubt to be resolved and service connection for hearing loss is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Tinnitus

The Veteran similarly contends that he is entitled to service connection for tinnitus due to noise exposure during service.

The Veteran testified in the August 2017 Board hearing, stating he could hear a low-level ringing, sometimes buzzing, in his ears on and off during service.  However, he did not complain about this during service, and started to complain about it after retiring from long-haul truck driving in 2000, almost 50 years after discharge from service.  The December 2009 VA treatment record note from the Santa Maria VAMC is the earliest report of tinnitus, when the Veteran reported bilateral tinnitus present for at least 3 years; it is present most of the time and it bothers him when trying to sleep, but he does not notice it when he is busy.

During the August 2010 VA examination, the Veteran reported to the examiner that the tinnitus began approximately 10 years ago, but had occurred when he was in service.  Upon reviewing the Veteran's medical records, the examiner noted that in an April 2010 medical examination, the Veteran reported intermittent tinnitus that began 2 weeks ago.  The examiner diagnosed bilateral tinnitus and opined it is at least as likely as not associated with hearing loss.

However, the examiner opined that while the Veteran was exposed to noise during his military service, the Veteran's hearing loss is less likely as not related to acoustic trauma suffered during military service.  The examiner noted that there were no enlistment or discharge records provided, and it is therefore impossible to determine if the Veteran had tinnitus upon entrance to or discharge from the military.  The examiner also noted that the first reported audio exam was in April 2007, approximately 53 years after the Veteran's discharge.  Furthermore, the Veteran reported having worked as a long-haul truck driver for over 50 years which involved a good amount of noise exposure.  Finally, the examiner also cited inconsistencies in the Veteran's reported history.

As to a current diagnosis, the evidence shows that VA treatment records have indicated that the Veteran does suffer from tinnitus.  Furthermore, the Veteran is competent to report ringing in his ears.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  Charles v. Principi, 16 Vet. App. 370 (2002).

As to an in-service injury, the Board acknowledges that the Veteran's service treatment records were lost in the July 1973 National Archives and Records Administration fire.  However, the Veteran testified during the August 2017 hearing that his duties included operating a generator during the night, driving trucks, and guard duty that required him to discharge his weapon during military service.  His DD-214 Form illustrates that his MOS was a truck driver and received a Korean service medal with 2 bronze service stars.  The Board therefore concedes that the Veteran's allegations of in-service noise exposure are credible and consistent with the circumstances of his military service.

Turning to the questions of a present disability and the relationship between the disability and in-service injury (here, noise exposure), the Board finds that the August 2010 VA opinion that the Veteran's tinnitus is not related to his military service is not probative, as the VA examiner relied on the absence of documentation at entry and discharge from service, treatment for tinnitus during service, and treatment records following service.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").

The Veteran is competent to report the events that occurred in service, as well as the onset and nature of his tinnitus symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In the instant case, the Veteran has consistently asserted that this ringing in his ears began in service and has continued ever since that time.  The Veteran is also competent to testify about observable symptoms or injury residuals.  Thus, the Veteran is competent to state that his tinnitus began during service, and that he has continued to experience tinnitus since service to the present.  The Board finds that there is sufficient persuasive evidence of record to establish the presence of tinnitus and likely continuity of symptoms from the time of service until the present.  
38 C.F.R. § 3.303(b). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds that the Veteran's assertions regarding the onset of his tinnitus and continuity of symptoms since service are credible.  As noted above, the Veteran has confirmed in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service as documented by his service records.  He has consistently stated that he experienced tinnitus during service and experiences it today, and there is no persuasive evidence of record indicating that the Veteran's statements are not credible.

In sum, the Veteran has consistently provided competent and credible evidence that he has had continuous symptoms of tinnitus since his discharge from active duty service, and the Board finds no reason to question the veracity of such statements.  Charles, 16 Vet. App. 370; Hayes v. Brown, 5 Vet. App. 60 (1993).  These statements, when viewed in relation to the Veteran's noise exposure in service, are entitled to significant probative weight, and thus, are sufficient to establish the presence of tinnitus and a likely continuity of symptomatology from service to the present.  Cf. 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53-56.

Given the facts noted above, and resolving any reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for tinnitus are met.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is granted.

REMAND

The Board finds that part of this appeal must be remanded to further develop the claims and obtain current records on the severity of the Veteran's disabilities.

With regard to the claim for service connection for cold injury residuals of the bilateral feet, the Veteran testified during the August 2017 Board hearing that he received treatment for his condition at the Santa Barbara VAMC.  However, there are no VA treatment records from the Santa Barbara VAMC in the Veteran's file.  Furthermore, there is no indication in the claims file as to whether these VA treatment records have been sought or are missing and otherwise unattainable.  
38 C.F.R. § 3.159(c).

A May 2013 RO rating decision granted service connection for an anxiety disorder not otherwise specified (claimed as PTSD).  The Veteran filed a timely Notice of Disagreement (NOD), appealing the rating decision.  The RO issued a rating decision granting 50 percent in March 2014.  The Veteran withdrew his appeal in September 2014 and the March 2014 decision became final.  In April 2017, the Veteran filed a claim for a rating increase.  The RO issued a rating decision continuing the Veteran's rating at 50 percent in June 2017.  The Veteran filed a timely NOD in July 2017.  The RO has not yet issued a Statement of the Case (SOC).  The Board heard testimony on the issue during the August 2017 Board Hearing.  Although the RO had not yet issued an SOC, the Board has jurisdiction over this matter as the Veteran filed a timely NOD for the issue on appeal.  Moreover, there is no prejudice to the Veteran as the Board is remanding the issue for further development.

In the May 2017 VA examination, the examiner found the Veteran's diagnosis has progressed to meet a diagnosis of anxiety disorder not otherwise specified in remission.  However, during the August 2017 Board hearing, the Veteran testified that his service connected condition had gotten worse.  A new VA examination is necessary to assess the Veteran's current level of disability.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  By appropriate means, request copies of any relevant and outstanding private and/or VA medical records of treatment or evaluation of cold injury residuals of the bilateral feet and an anxiety disorder not otherwise specified, to include any additional records from the VA facilities since May 28, 2010, as well as VA treatment records from the Santa Barbara VAMC.  All records/responses received must be associated with the electronic claims file.  

2.  Regarding the matter of an increased rating for an anxiety disorder, the RO should issue an appropriate SOC in the matter.  The Veteran should be advised of the time limit for perfecting an appeal, and afforded such period of time to do so.  If he timely perfects an appeal in the matter, it should be returned to the Board.  

3.  Schedule the Veteran for a VA psychiatric examination to determine the current nature and severity of the service-connected anxiety disorder.  The VA examiner should also review the claims folder.  Once the examination and review is complete, the examiner should report the symptoms and severity of the Veteran's anxiety disorder.

A rationale should be given for all opinions and conclusions rendered.

4.  After accomplishing any additional development deemed appropriate, readjudicate the claims remaining on appeal.  If the benefits sought in connection with the claims remain denied, the Veteran and his representative should be provided with an appropriate Supplemental Statement of the Case (SSOC) and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


